


Exhibit 10.57

 

PRIVILEGED AND CONFIDENTIAL

 

CONFIDENTIAL SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE

 

THIS CONFIDENTIAL SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE
(“Agreement”), dated as of February 19, 2013,  is made and entered into by and
between Donald Kiepert (“Executive,” “You” or “Your”) and Lantheus Medical
Imaging, Inc. (defined herein to include its affiliates, subsidiaries, parents,
predecessors, successors and assigns, and hereinafter referred to as “Lantheus”
or the “Company”) (together, the “Parties”).

 

RECITALS

 

WHEREAS, Your last date of employment with the Company was January 23, 2013 (the
“Separation Date”);

 

WHEREAS, You and the Company are parties to an Employment Agreement, dated
January 8, 2008 (the “Employment Agreement”);

 

WHEREAS, You and the Company wish to confirm the terms of Your separation from
employment and to settle, release and discharge, with prejudice, any and all
claims You have or may have against the Released Parties (defined in
Section 4(a) below), including but not limited to those pertaining to or arising
out of Your employment and/or Your separation from employment with the Company;

 

WHEREAS, the Company wishes and You agree to provide consulting services to the
Company following Your separation from employment; and

 

WHEREAS, You and the Company have read this Agreement and have had the
opportunity to review it with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
You and the Company understand and agree as follows:

 

1.                                      Separation of Employment.

 

Your employment with the Company and Your membership on any and all Lantheus
boards of directors, boards of trustees and/or executive or management
committees ended as of Your Separation Date.

 

2.                                      Acknowledgment of Receipt of Accrued and
Vested Pay and Benefits.

 

(a)                                 You acknowledge, upon signing this
Agreement, that the Company has paid You, no later than the first regularly
scheduled payroll date following Your Separation Date, (i) all accrued and
unpaid Base Salary (as defined in the Employment Agreement) as of Your
Separation Date, (ii) all reasonable business expenses reimbursable under
Section 7 of the Employment Agreement, subject to satisfaction of any other
requirements under applicable Company policies and (iii) any amount required
under the Company’s vacation policy with respect to Your accrued and unused
vacation days as of Your Separation Date.  You acknowledge that You did not earn
any Annual Bonus (as defined in the Employment Agreement) pursuant to Section 4
of the Employment Agreement with respect to the fiscal year ending December 31,
2012 and that You are not entitled to be paid any bonus amount with respect to
such fiscal year.

 

--------------------------------------------------------------------------------


 

(b)                                 You acknowledge, upon signing this
Agreement, that You shall be entitled to any accrued and vested health and
fringe benefits due to You in accordance with the Company’s benefit plans (other
than severance).

 

3.                                      Payments and Other Benefits to be
Provided to You in Exchange for the Release and Your Obligations Under this
Agreement

 

(a)                                 In exchange for and in consideration of Your
covenants and promises set forth in this Agreement, contingent upon Your
complying with and fulfilling each and every one of Your obligations under this
Agreement (including, but not limited to (i) the Company’s receipt from You of a
signed, effective and  irrevocable original of this Agreement and (ii) the
Company’s receipt from You of hard-copy proof confirming the reconciliation of
Your Company-issued American Express account to a zero dollar ($0.00) balance),
all of which are conditions precedent to any payment or other obligation on the
part of the Company under this Section 3, Lantheus agrees to provide You with
the following payments and other benefits on behalf of all Released Parties
(defined in Section 4(a) below):

 

(i)                                     The Company shall pay You an amount in
cash equal to Your Base Salary as of the Separation Date ($426,000), which shall
be paid, in substantially equal installments at the same time Your Base Salary
would be paid over the 12-month period following the Separation Date (the
“Severance Period”) if You had remained employed with the Company; provided
that, the first installment shall be paid on the next regularly scheduled
payroll date following the thirty-fifth (35th) day after the date hereof and
shall include payment of any amounts that would otherwise be due prior thereto;
provided further that, each installment is intended to constitute a separate
payment within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder to the
extent applicable (collectively “Code Section 409A”);

 

(ii)                                  The Company shall (A) provide You with
continued life insurance benefits upon the same terms as provided to senior
executive officers of the Company and at the same coverage levels as in effect
for active employees and (B) pay You an amount in cash equal to a portion of
Your premiums for continuing medical coverage under the Consolidated Omnibus
Budget Reconciliation Act so that Your premiums for such coverage are no greater
than the premiums that would be charged to a senior executive officer of the
Company for the same level of coverage under the Company’s group medical plan
(the benefits and payments described in clauses (A) and (B) collectively, the
“Health Benefits”); provided that, the amount described in clause (B) shall be
paid in installments on the same schedule as set forth in Section 3(a)(i);
provided further that, Your Health Benefits shall cease upon the earlier of
(x) the end of the Severance Period and (y) Your becoming employed by another
employer and eligible for life insurance and/or medical coverage, as applicable,
with such other employer;

 

(iii)                               The Company shall pay You a Pro Rata Bonus
for 2013, in an amount equal to $26,843.84, to be paid to You when bonuses with
respect to fiscal year 2013 would otherwise be payable to senior executives of
the Company, which is expected to be no earlier than March 1, 2014 and no later
than April 1, 2014; and

 

(iv)                              the Company shall retain Your services as a
consultant, on an as needed basis, following Your Separation Date (the
“Consulting Period”).  The Consulting Period shall continue for one year after
the Separation Date.  You shall be compensated at a rate of $10,000 per month
during the Consulting Period (the “Consulting Pay”), with payments made at the
same time the Company makes its regular payroll payments and with the first
payment made on the next scheduled payroll date following the 35th day after the
date hereof.  During the Consulting Period, You shall make Yourself available to
participate, whenever and for however long as reasonably requested by the
Company, in the orderly transition of Your responsibilities.  You acknowledge
and agree that, during the Consulting Period, (i)

 

2

--------------------------------------------------------------------------------


 

You will be an independent contractor, and not an employee of the Company within
the meaning of all federal, state and local laws and regulations governing
employment relationships, including insurance, workers’ compensation, industrial
accident, labor and taxes, as the economic reality of your relationship with the
Company is one of an independent contractor rather than an employee; (ii) except
as expressly authorized by the Company, You shall not have any right to act for,
represent or otherwise bind the Company or any of its subsidiaries in any
manner; (iii) in Your capacity as a consultant and subject to Section 3(a)(ii),
You shall not be entitled to participate in any employee benefit plans or
arrangements of the Company and shall not be provided with health and welfare
benefits, including, without limitation, medical and dental coverage; (iv) You
shall be solely responsible for any workers’ compensation, unemployment or
disability insurance payments, or any social security, income tax or other
withholdings, deductions or payments (including self-employment taxes) that may
be required by federal, state or local law with respect to any sums paid to You
in Your capacity as a consultant; (v) You shall be required to pay and shall
timely remit all self-employment taxes to the Internal Revenue Service and any
other required governmental agencies; and (vi) the Company shall pay You in a
manner consistent with your status as an independent contractor, including
issuing You a Form 1099.

 

4.                                      Release of Claims.

 

(a)                                 In exchange for Lantheus providing You with
the payments and other benefits set forth in Section 3, You, individually and on
behalf of Your heirs, executors, personal representatives, administrators,
agents and assigns, forever waive, release, give up and discharge all waivable
claims, real or perceived, whether now known or unknown, against the Company,
its parent, subsidiaries, and other related and affiliated companies, their
employee benefit plans and trustees, fiduciaries, administrators, sponsors and
parties-in-interest of those plans, and all of their past and present employees,
managers, directors, officers, administrators, shareholders, members, agents,
attorneys, insurers, re-insurers and contractors acting in any capacity
whatsoever, and all of their respective predecessors, heirs, personal
representatives, successors and assigns (collectively, the “Released Parties” as
used throughout this Agreement), arising out of and in any way concerning Your
employment with the Company, any terms, conditions or privileges related to Your
employment with the Company, the termination of Your employment by the Company,
and all alleged violations of federal, state or local fair employment practices
or laws by any of the Released Parties for any reason and under any legal theory
including, but not limited to, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000(e), et seq. (“Title VII”), the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq. (“ADA”), the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq. (“ADEA”), the Older Worker Benefits Protection Act, 29
U.S.C. § 626(f), et seq. (“OWBPA”), the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. 1001, et seq. (“ERISA”), the Civil Rights Act of
1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988, the Family and Medical Leave
Act, 29 U.S.C. § 2601, et seq. (“FMLA”), the Equal Pay Act of 1963, 29 U.S.C. §
206, et seq. (“EPA”), the Lilly Ledbetter Fair Pay Act of 2009, H.R. 11 (“Fair
Pay Act”), the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161,
et seq. (“COBRA”), the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.
(“OSHA”), the New York State Civil Rights Law, N.Y. Exec. Law § 291, et seq.,
the New York State Human Rights Law, N.Y. Exec. Law § 296(1)(a), et seq., the
New York City Civil Rights Law, N.Y.C. Admin. Code § 8-102(5), et seq., the New
York State Wage Payment Law, N.Y. Lab. Law § 190(1), et seq., the New York State
Whistleblower Law, N.Y. Lab. Law § 740, et seq., the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, §§ 1 to 10; the common law
of the States of Massachusetts and New York; and all other federal or state or
local laws, regulations, rules, ordinances, or orders, as they may be amended. 
You also forever waive, release, discharge and give up all claims, real or
perceived and now known or unknown, for breach of implied or express contract,
including but not limited to breach of promise, breach of the covenant of good
faith and fair dealing, misrepresentation, negligence, fraud, estoppel,
defamation, libel, misrepresentation, intentional infliction of emotional
distress, violation of public policy, wrongful, retaliatory or constructive
discharge, assault, battery, false imprisonment,

 

3

--------------------------------------------------------------------------------


 

negligence, and all other claims or torts arising under any federal, state, or
local law, regulation, ordinance or judicial decision, or under the United
States, New York and Massachusetts Constitutions.  You have agreed to and do
waive any and all claims You may have for employment or reinstatement by the
Company or any of the Released Parties and have agreed not to seek such
employment or reemployment by the Company or any of the Released Parties in the
future.

 

(b)                                 The Company and You acknowledge and agree
that the release contained in Section 4(a) does not, and shall not be construed
to, release or limit the scope of any existing obligation of the Company and/or
any of its subsidiaries or affiliates to (i) indemnify You for Your acts as an
officer or director of the Company in accordance with the bylaws of the Company
or the law or (ii) You and Your eligible, participating dependents or
beneficiaries under any existing group welfare (excluding severance), equity, or
retirement plan of the Company in which You and/or such dependents are
participants.

 

(c)                                  Notwithstanding the release contained in
Section 4(a) above, You do not waive: (i) Your right to bring an action to
enforce the terms of this Agreement; (ii) Your rights with respect to the
capital stock of Lantheus MI Holdings, Inc., the indirect parent entity of the
Company (“Holdings”), that You own and all rights with respect thereto under the
Amended and Restated Shareholders Agreement, dated as of February 26, 2008,
among Holdings and certain other parties thereto (as amended, the “Shareholders
Agreement”); (iii) Your rights with respect to the options granted under the
Option Grant Award Agreement, made as of February 26, 2008, between Holdings and
You ( ; or (iv) Your right to file a charge with the EEOC or participate in an
investigation conducted by the EEOC; however, You expressly waive Your right to
monetary or other relief should any administrative agency, including but not
limited to the EEOC, pursue any claim on Your behalf.

 

5.                                      Covenant Not to Sue.

 

You warrant that You do not have any complaint, charge or grievance against any
Released Party pending before any federal, state or local court or
administrative or arbitral agency, and You further agree and covenant not to
sue, file a lawsuit, or commence any other proceeding, arbitral, administrative
or judicial, against any of the Released Parties in any court of law or equity,
or before any arbitral body or administrative agency, with respect to any matter
released in Section 4(a) above, provided, however, that this covenant not to sue
does not affect Your rights to enforce appropriately the terms of this Agreement
in a court of competent jurisdiction and does not affect Your right to file a
charge with the EEOC or participate in an investigation conducted by the EEOC;
however, You expressly waive Your right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on Your behalf.  Should You file a lawsuit with any court or arbitration panel
concerning any claim, demand, issue, or cause of action waived through this
Agreement, You agree that You will be responsible to pay the legal fees and
costs that the Released Parties incur defending that lawsuit.  Further, You
agree that nothing in this Agreement shall limit the right of a court to
determine, in its sole discretion, that the Released Parties are entitled to
restitution, recoupment or set off of any monies paid should the release of any
claims under this Agreement subsequently be found to be invalid.

 

6.                                      Non-Admission of Liability.

 

You agree that this Agreement shall not in any way be construed as an admission
that any of the Released Parties owe You any money or have acted wrongfully,
unlawfully, or unfairly in any way towards You.  In fact, You understand that
the Released Parties specifically deny that they have violated any federal,
state or local law or ordinance or any right or obligation that they owe or
might have owed to You at any time, and maintain that they have at all times
treated You in a fair, non-discriminatory and non-retaliatory manner.  Further,
you affirm that you are not aware of any wrongdoing, regulatory

 

4

--------------------------------------------------------------------------------


 

violations or corporate fraud committed by the Company or its employees that has
not otherwise been previously reported to the Company in writing.

 

7.                                      Reference-Related Communications.

 

You agree that, should You or any prospective employer for You desire that
Lantheus engage in any reference-related communications, You will direct such
inquiries exclusively to Michael Duffy, the General Counsel of the Company, for
confirmation only of Your: (a) dates of employment; (b) employment position;
(c) base salary; and (d) as applicable, bonuses or incentive compensation pay. 
You also agree that, except for the Company’s verbal confirmation of dates of
employment, position title, base salary and, as applicable, bonuses or incentive
compensation pay as expressly set forth above, the Released Parties will have no
obligation to engage in any reference-related communications whatsoever with
Your past, existing or prospective employers unless compelled by a court order
or other legal process and that You expressly covenant not to sue or otherwise
initiate any action or proceeding pertaining to or arising out of any
reference-related communications by the Company.

 

8.                                      Confidentiality of this Agreement.

 

You agree to keep the terms of this Agreement, to the extent permitted by law,
completely confidential and to not disclose information about this Agreement to
anyone other than Your spouse or domestic partner, attorneys and licensed tax
and/or professional investment advisors (hereafter referred to as “Your
Confidants”), all of whom You will inform of and obtain their advance agreement
to be bound by this confidentiality provision.  Neither You nor Your Confidants
shall disclose the terms of this Agreement to anyone including, but not limited
to, any representative of any print, radio or television media; any past,
present or prospective employee of or applicant for employment with the Company;
any employee of any company in the pharmaceutical business; any executive
recruiter or “headhunter”; any counsel for any current or former employee of the
Company; any other counsel or third party; or the public at large.  You agree
that, should any of Your Confidants disclose information about this Agreement,
the disclosure will be treated as a breach of the Agreement by You.

 

9.                                      Cooperation.

 

(a)                                 In accordance with Section 12(l) of the
Employment Agreement, You agree to cooperate reasonably and in good faith with
the Company as may be necessary to respond to any inquiries that may arise with
respect to matters that You were responsible for or involved with during Your
employment with Lantheus.

 

(b)                                 You agree to cooperate fully and in good
faith with the Company and its legal counsel in connection with any defense,
prosecution or investigation of any and all actual, threatened, potential or
pending court or administrative proceedings or other legal matters in which You
may be involved as a party and/or in which the Company determines, in its sole
discretion, that You are a relevant witness and/or possess relevant
information.  In connection with such matters, You agree to notify, communicate
and be represented by counsel of the Company’s choosing (at the Company’s
expense), to fully cooperate and work with such counsel with respect to, and in
preparation for, any depositions, interviews, responses, appearances, or other
legal matters, and to testify honestly with respect to all matters.  Should the
Company seek Your cooperation under this Paragraph, it shall do so only to the
extent reasonable, and shall reimburse You for any reasonable out of pocket
expenses You incur in connection with such cooperation, provided that You timely
submit valid receipts for reimbursement to the Company.

 

(c)                              You agree to cooperate fully and in good faith
with the Company and its legal counsel in connection with any and all legal
matters relating to the Company or any other Released Party in which

 

5

--------------------------------------------------------------------------------


 

You may be called as an involuntary witness (by subpoena or other compulsory
process) served by any third-party.  Your cooperation will include providing
Lantheus with written notice of any subpoena or other compulsory process served
upon You within forty-eight (48) hours of its occurrence, meeting with the
Company’s attorneys, providing the attorneys with requested information, and
working with the attorneys in preparation for Your involuntary appearance.  In
connection with such matters, You agree to be represented by the Company’s
counsel (at the Company’s expense), to fully cooperate and work with such
counsel with respect to, and in preparation for, any response to a subpoena or
other compulsory process served upon You, and to testify honestly with respect
to all matters.

 

(d)                                 Notwithstanding any other provision of this
Agreement, You are entitled to appoint, at Your own expense, Your own legal
counsel in addition to the Company’s counsel in connection with any legal
matters covered by Section 9 of  this Agreement; provided, however, that, if You
decide to appoint Your own counsel because there is an actual conflict that
prevents the Company’s counsel from representing both the Company and You, the
Company will reimburse You for the reasonable fees and costs of Your chosen
counsel, provided that such conflict is a result of Your being a party or
threatened to be made a party to, or Your conduct being the subject of, any such
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company), and You acted in good faith and in a manner You
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, there is no
reasonable basis to believe Your conduct was unlawful.  The selection by You of
Your own counsel shall in no way detract from or interfere with any of the
obligations You have to cooperate with the Company as agreed to herein.  In no
event shall the Company have any obligation to provide counsel to You in
connection with any legal matters or litigation which may arise between You and
the Company, if any.

 

10.                               Non-Disparagement

 

You represent that You will not make, now or ever in the future, publicly or
privately, verbally or in writing, any false, disparaging, derogatory or
otherwise inflammatory remarks about any of the Released Parties and/or the
conduct, operations or financial condition or business practices, policies or
procedures of the Released Parties to any third party, and, to the best of Your
knowledge, You have not made or solicited, and You will not make or solicit, any
comments, statements or the like to the media or to others that may be
considered derogatory or detrimental to the good name and business reputation of
any of the Released Parties; provided, however, that nothing in this paragraph
is intended to prohibit You from providing truthful information to any
government entity, arbitrator, or court, or to otherwise testify truthfully
under oath, as required by law.

 

The Company and Holdings Boards of Directors will not make, now or ever in the
future, publicly or privately, verbally or in writing, any false, disparaging,
derogatory or otherwise inflammatory remarks about You in connection with your
employment with the Company, or  make or solicit any comments, statements, or
the like to the media or to others that may be considered derogatory or
detrimental to Your good name and business reputation; provided, however, that
nothing in this paragraph is intended to prohibit the Company or Holdings or the
members of their Boards or Directors from providing truthful information to any
government entity, arbitrator, or court, or to otherwise testify truthfully
under oath, as required by law.

 

For the purposes of this Section 10, any comments or remarks made during or
regarding any discussions or negotiations of the ongoing treatment of
Executive’s equity interests in the Company, or as to Holdings’ exercise or
non-exercise of its rights with respect to such equity interests under the
Shareholders Agreement or the Option Grant Award Agreement, including any
characterizations of such discussions or negotiations or the action taken or
that will not be taken by Holdings, shall not, in and of

 

6

--------------------------------------------------------------------------------


 

themselves, be considered false, disparaging, derogatory or inflammatory remarks
that fall within  this Section 10.

 

11.                               Non Disclosure of Confidential Information and
Return of Company Property

 

(a)                                 You acknowledge Your continuing obligations
with regard to Confidential Information in accordance with Section 10 of the
Employment Agreement, You affirm that You have complied with this provision, and
You agree that You will continue to abide by the terms and conditions of
Section 10 of the Employment Agreement.

 

(b)                                 In accordance with Section 10(a)(iv) of the
Employment Agreement, You represent and warrant that You have, as of the date of
Your signing this Agreement, returned all originals and copies of all documents
and records made or compiled by You and/or made available to You during the
period of Your employment with the Company that contain confidential,
proprietary, trade secret or other business information belonging to the Company
and/or any of the Released Parties, whether printed, typed, handwritten,
videotaped, transmitted or transcribed on data files or on any other type of
media and whether or not labeled or identified as confidential, proprietary or
trade secret.  You further represent and warrant that You have not, and will
not, directly or indirectly, at any time, now or ever in the future, download,
print, copy, electronically transmit, disclose, release or retain any such
information for personal use or any other purposes for Your own benefit or the
benefit of any third party.

 

(c)                                  In addition to having returned all
originals and copies (in whatever format) of all Confidential Information and
other business information belonging to the Company and the Released Parties,
You warrant that You have returned all other written information regarding the
Company and all Lantheus property and materials including, but not limited to,
credit cards, calling cards, keys, keyfobs, identification badges, files,
records, samples, computer disks, laptop computers, printers, personal digital
assistants, and any other electronic equipment You were furnished by the
Company.

 

12.                               Restrictive Covenant Agreements

 

You acknowledge and agree that You will be subject to and will abide by the
terms and conditions of the restrictive covenant agreements in Section 9 of the
Employment Agreement, including, among other covenants, the covenant against
competition, the covenant against solicitation of employees, and the covenant
against solicitation of clients and prospective clients. It is understood and
acknowledged that the Restricted Period shall have commenced as of the
Separation Date.

 

13.                               No Tax Advice Provided.

 

You agree that You have not been provided any advice by any of the Released
Parties regarding the tax or withholding consequences of the payments and other
benefits provided to You under this Agreement under any federal, state or local
tax or withholding laws or regulations.  You also agree that You will be solely
responsible for the tax liabilities and consequences arising under any federal,
state or withholding laws or regulations that may result from the payments of
the Severance Pay, Consulting Pay, Health Benefits or other payments or benefits
referenced in this Agreement, and hold the Released Parties harmless from and
indemnify them for any costs, fines, interest or penalties owed by You under
such laws or regulations.  Additionally, You agree that the Released Parties
will not be required to pay any further sum to You, even if such tax or
withholding consequences are not foreseeable at the time You sign this Agreement
or are ultimately assessed in a manner which You do not anticipate at the time
You sign this Agreement.

 

7

--------------------------------------------------------------------------------


 

14.                               Successors and Assigns.

 

This Agreement shall not be assignable by You, but shall be binding upon You and
upon Your heirs, administrators, representatives, executors, and successors. 
This Agreement shall be freely assignable by Lantheus without restriction and
shall be deemed automatically assigned by the Company with Your consent in the
event of any sale, merger, share exchange, consolidation or other business
reorganization.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Company’s successors and assigns.

 

15.                               Consultation with Counsel; Reasonable Time to
Consider Agreement During Review Period; Voluntary Acceptance of this Agreement;
Right and Time to Revoke; Effective Date.

 

(a)                                 You acknowledge that, through this writing,
Lantheus has recommended that You consult with an attorney and tax advisor of
Your own choosing before signing this Agreement, that sufficient time has been
made available to You to consult with an attorney or tax advisor, and that You
have, in fact, consulted Your attorney and tax advisor or knowingly waived the
right to consult Your attorney and tax advisor.

 

(b)                                 You understand that You have a period of
twenty-one (21) days after Your receipt of this Agreement to review and consider
the Agreement before signing it, except that if the last date of that period
falls on a Saturday, Sunday or holiday observed by the Company, You will have
until the close of business on the next immediate business day (the “Review
Period”).  You also understand that You may use as much of the Review Period as
You wish before signing this Agreement.  You agree that any material or
immaterial changes to this Agreement will not restart the running of the Review
Period.

 

(c)                                  You may elect to accept this Agreement by
sending a signed, dated and notarized original to Michael Duffy, the General
Counsel of the Company, postmarked no later than the close of business on the
last day of the Review Period.  To the extent that You sign this Agreement and
return it to the Company prior to the expiration of the Review Period, You
warrant that You have voluntarily and knowingly waived the remainder of the
Review Period.

 

(d)                                 By signing this Agreement, You warrant that
You have carefully read and fully understand all of the terms of this Agreement,
You are competent and of sound mind to execute this Agreement, and that You are
knowingly and voluntarily signing this Agreement of Your own free will, act and
deed.  You further warrant that You have made such investigation of the facts
pertaining to this Agreement and all matters contained herein as You deem
necessary, desirable and appropriate, and agree that the Release provided for
herein shall remain in all respects effective and enforceable and not subject to
termination or rescission by reason of any later discovery of new, different or
additional facts.

 

(e)                                  You understand that, following Your
execution of the Agreement, You will have a period of seven (7) calendar days to
revoke Your acceptance of this Agreement by delivering written notification of
any such revocation to Michael Duffy, the General Counsel of the Company , no
later than the seventh (7th) calendar day after You sign it (the “Revocation
Period”).  Written notification of revocation may be delivered by facsimile
transmission to Michael Duffy, the General Counsel of the Company by first class
U.S. mail sent to Michael Duffy, the General Counsel of the Company, or by
hand-delivery or overnight mail to Michael Duffy, the General Counsel of the
Company, provided that such written notification of revocation must be received
by the Company no later than the close of business on the last day of the
Revocation Period to be effective.  If You timely revoke this Agreement during
the Revocation Period, the Agreement will not be effective and enforceable and
You will not receive the benefits and other payments described in Section 3 and
its subparagraphs above.

 

8

--------------------------------------------------------------------------------


 

(f)                                   For purposes of this Agreement, the
“Effective Date” as used throughout this Agreement shall mean the first (1st)
calendar day after the Revocation Period expires, provided that a notice of
revocation has not been timely served upon the Company by You prior to that
date.

 

16.                               Governing Law and Venue.

 

This Agreement shall be subject to, and governed by, the laws of the State of
New York applicable to contracts made and to be performed therein, without
regard to conflict of law principles.  With respect to any dispute arising out
of or related to this Agreement, the Executive hereby consents to the exclusive
jurisdiction of the of the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County, and expressly agrees not to challenge venue or forum in the event of any
litigation.

 

17.                               Severability.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
and severed from this Agreement, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

 

18.                               Proper Construction.

 

(a)                                 The language of this Agreement shall be
construed within the context of the whole Agreement and according to its fair
meaning, and not strictly for or against any of the Parties.

 

(b)                                 The paragraph headings used in this
Agreement are intended solely for convenience of reference and shall not in any
manner amplify, limit, modify or otherwise be used in the interpretation of any
of the provisions hereof.

 

19.                               Amendments.

 

This Agreement may be modified, altered or terminated only by an express written
agreement between the Company and You, which agreement must be signed by both
Parties or their duly authorized agents, and expressly reference and attach a
copy of this Agreement to be effective.

 

20.                               Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

21.                               Withholding.

 

The Company shall be entitled to withhold from any amounts to be paid or
benefits provided to You hereunder any federal, state, local or foreign
withholding, FICA contributions or other taxes, charges or deductions which it
is from time to time required to withhold.

 

22.                               Code Section 409A.

 

(a)                                 The Parties agree that this Agreement shall
be interpreted to comply with or be exempt from Code Section 409A, and all
provisions of this Agreement shall be construed in a manner consistent with

 

9

--------------------------------------------------------------------------------


 

the requirements for avoiding taxes or penalties under Code Section 409A.  In no
event whatsoever will the Company be liable for any additional tax, interest or
penalties that may be imposed on You under Code Section 409A or any damages for
failing to comply with Code Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits considered “nonqualified
deferred compensation” under Code Section 409A upon or following a termination
of employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.  With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Code Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits, to be provided in any other
taxable year, provided, that, this clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect and (iii) such payments shall be made on
or before the last day of Your taxable year following the taxable year in which
the expense occurred.  Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

23.                               Entire Agreement.

 

This Agreement constitutes the entire understanding of the Parties, supersedes
all prior oral or written agreements (except as expressly stated in this
Agreement) (including, but not limited to, the Employment Agreement), and cannot
be modified except by an express writing signed by both Parties in accordance
with Section 19 above.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any party which are not set forth expressly in this Agreement.  The Released
Parties are express third party beneficiaries hereof. Notwithstanding the
foregoing, this Agreement shall not be construed as altering, modifying, and
supplanting or in any way changing or affecting the continued enforceability of
Sections 8(e), 9, 10, 11, 12(f), 12(g) and 12(l) of the Employment Agreement,
which shall continue to survive and be in effect.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the parties
have executed this Agreement.

 

 

 

Lantheus Medical Imaging, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name:

Michael P. Duffy

 

 

Title:

Vice President and Secretary

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Donald Kiepert

 

 

Donald Kiepert

 

 

 

 

 

 

 

 

Date: February 19, 2013

 

 

 

11

--------------------------------------------------------------------------------
